UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 13, 2012 TRUE RELIGION APPAREL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-51483 98-0352633 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2263 East Vernon Avenue Vernon, California 90058 (Address of Principal Executive Offices, Zip Code) (323) 266-3072 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Beginning April 16, 2012, management of True Religion Apparel, Inc. will use the attached talking points in conversations and meetings with investors.A copy of the talking points is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained in Item 7.01 and Exhibit 99.1 attached hereto is furnished and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. 99.1Talking Points dated April 13, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. April 13, 2012 TRUE RELIGION APPAREL, INC. By: /s/ Peter F. Collins Name: Peter F. Collins Title: Chief Financial Officer
